Case 2:18-cv-03233-JAK-GJS Document 17 Filed 10/15/20 Page 1 of 1 Page ID #:1166


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     OSCAR A. SAA,                          Case No. 2:18-cv-03233-JAK (GJS)
 12                 Petitioner
 13           v.                                JUDGMENT
 14     STUART SHERMAN, Warden,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20
 21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23   DATE: October 15, 2020
 24                                       __________________________________
                                          JOHN A. KRONSTADT
 25                                       UNITED STATES DISTRICT JUDGE
 26
 27
 28
